     Case 2:18-cv-01948-TLN-KJN Document 73 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANFRED SHOCKNER,                                  No. 2: 18-cv-1948 TLN KJN P
12                        Plaintiff,
13           v.                                          ORDER
14    DR. SOLTANIAN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On February 27, 2020, the undersigned referred this action to the Post-

19   Screening ADR Project and stayed this action for 120 days. (ECF No. 51.) This action is set for

20   a settlement conference before Magistrate Judge Claire on November 16, 2020.

21          On October 13, 2020, defendants Vaughn and Smith filed a motion to opt out of the Post-

22   Screening ADR Project. (ECF No. 71.) On October 13, 2020, defendant Soltanian-Zadah filed a

23   notice of joinder with this motion. (ECF No. 72.)

24          Good cause appearing, IT IS HEREBY ORDERED that:

25          1.    Defendants’ motion and request to opt out of the Post-Screening ADR Project (ECF

26                Nos. 71, 72) are granted;

27          2. The settlement conference set before Magistrate Judge Claire on November 16, 2020,

28                is vacated;
                                                       1
     Case 2:18-cv-01948-TLN-KJN Document 73 Filed 10/15/20 Page 2 of 2


 1         3. The amended writ of habeas corpus ad testificandum for plaintiff to appear at the

 2             settlement conference by Zoom video (ECF No. 70) is vacated;

 3         4. The Clerk of the Court is directed to serve a copy of this order via fax on the

 4             Litigation Coordinator at Valley State Prison at (559) 665-8919 or via email;

 5         5. Defendants shall file a response to plaintiff’s second amended complaint within thirty

 6             days of the date of this order.

 7   Dated: October 15, 2020

 8

 9

10
     Shock1948.vac
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
